Case 19-10879-CSS Doc 257 _ Filed 09/18/19 Paget.of,18

2 fs

   
 

connie: hill, living woman

On the county at Large, sacramento
c/o: 1500 W. El Camino Ave. 533
City of Sacramento, California

Zip exempt: Near [95833]
appearing in Propria Persona

 

cs 8
UNITED STATES BANKRUPTCY COURT 22 om OT
ISTRICT OF DELAWA “20 — —
DIS RE 22° 5 fT
Rox 2 M
In re: Connie: ) Chapter [11] zo o OO
. 7 . > - eo
Family of Hill Case No.: 19-CV-10879 CSS 2S °
Plaintiff/Creditor. )
) Adversary Proceeding
vs.
) No.
WMC MORTGAGE, LLC., )
Defendants/Debtor ADVERSARIAL COMPLAINT
STATEMENT OF CASE

 

To: The Honorable Chief Judge Christopher S. Sontchi

1. ADVERSARIAL COMPLAINT UNDER BANKRUPTCY RULE 7001 TO AVOID AND
RECOVER PREFERENTIAL TRANSFERS UNDER 11 USC § 547(a)(b).

Plaintiff Connie:, Family of Hill, is here before the court, not waiving any rights, remedies or
defenses statutorial or procedural, brings the instant Complaint to Avoid and Recover
Preferential Transfers made by (the “Debtor”) to defendant WMC MORTGAGE, LLC., ET AL
(the “Defendant’”) prior to the filing of the Debtors’ respective petitions for relief under Chapter
11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq (the “Bankruptcy Code”),
liquidation in relation to the following subject matter for settlement and closure.

As the Creditor, I can initiate an adversary proceeding by filing this complaint to determine the
validity or priority of a lien, revoke an order confirming a plan, determine the dischargeability of

a debt, obtain an injunction, or subordinate a claim of another creditor.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 1 of 17

 
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 2o0f18

Jurisdiction and Venue
2. This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules of Bankruptcy
Procedure and Section 547(b) of the Bankruptcy Code, to recover avoidable transfers made by the
Debtor to the Defendant.

3. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334.

4. This adversary proceeding constitutes a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(F).

5. This District is the proper venue for this proceeding pursuant to 28 U.S.C. § 1409.
Parties

6. Defendant, the U.S. Trustee is the Plan Administrator appointed by this Court pursuant to

the confirmed Chapter 11 Liquidating Plan of Debtor Subsidiaries filing dated on or about April

24, 2019.

7. Upon information and belief, Defendant, WMC MORTGAGE, LLC has its principal place

of business in of California as a State of Delaware Corporation at 6320 Canoga Avenue, Suite

1300 Woodland Hills, CA 91367

Background

8. Among other things, the U.S. Trustee was vested with the estates’ rights to avoid and
recover preferential transfer made by the Debtor pursuant to Bankruptcy Code §547(b).

Payments by the Creditor

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 2 of 17
Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 3o0f 18

9. The Plaintiff/Creditor made one or more payments to the Defendant in the amount of
$[400,500.00] in the manner and amount. And, in accord with the premises of Horace v. LaSalle
Bank N.A., Case No. 08-362 (Alabama 2011), Connie Hill, plaintiff/claimant, is the unnamed
third-party beneficiary to the pooling and servicing agreement. “Indeed without such Pooling and
Servicing Agreements, [Hill] and other mortgagors similarly situated would never have been able

to obtain financing.”

CLAIMS FOR RELIEF

10. The following causes of action are asserted against the Defendant herein without prejudice
to any rights the Plaintiff/Creditor may have, or which this Court may grant to the Plaintiff/
Creditor, to assert additional causes of action or allegations based on facts disclosed in documents
or other information made available to the Plaintiff/ Creditor in the future or developed as a result

of discovery or otherwise.

11. The SUPERIOR COURT OF CALIFORNIA is not a Constitutional Court established under
the CALIFORNIA constitution in whom power is vested by The judicial power of the state but is
a privately owned Commercial Investment Business Entity known as the SUPERIOR COURT OF
CALIFORNIA, DUNS #, STANDARD INDUSTRIAL CLASSIFICATION OR SIC CODE #,
AND NORTH AMERICAN INDUSTRIAL CLASSIFICATION NUMBER # FOR SUPERIOR
COURT OF CALIFORNIA, Said alleged “court” is engaged in Trafficking in Human Capital and
Money Laundering under 18 USC §§ 1581-1597, 1951, 1956, 1957, 1959 & 1960, the United
Nations Convention against Transnational Organized Crime and the Protocols thereto Adopted by
the UN General Assembly: 15 November 2000, by resolution 55/25 Entry into force: 29 September
2003, in accordance with article 38 Signatories: 147 Parties: 189 (as of 26 July 2018) and who
deposited the judgment order entered on July 2007, into the JUDGES RETIREMENT FUND
under THE CRIS (COURT REGISTRY INVESTMENT SYSTEM), INVESTING AND
WITHDRAWING FUNDS. Money paid into court under this rule must be deposited and
withdrawn in accordance with 28 U.S.C. §§ 2041 and 2042 and any like statute. The money must

be deposited in an interest-bearing account or invested in a court-approved, interest-bearing

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 3 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 4of 18

instrument and pursuant to 28 U.S.C. § 1914 Order Regarding Deposit of Funds with the Court;

Excerpt:

“Accordingly, IT IS ORDERED, that the Clerk of Court shall deduct from income earned on
registry funds invested in interest-bearing accounts or instruments, a fee not exceeding that
authorized by the Judicial Conference of the United States and set by the Director of the
Administrative Office in accordance with the schedule which shall be published periodically
by the Director in the Federal Register. The fee shall be withdrawn whenever income earned
becomes available for deduction and shall be deposited in the United States Treasury without
further order of the court. This assessment shall apply to all registry funds invested in interest-

bearing accounts held outside the United States Treasury.”

Money sent to the Court for deposit into the Court's Registry Fund requires a court order. Pursuant
to Local Rule 67.1, if parties want funds on deposit with the Court to be placed in some form of
interest-bearing instrument, CRIS (Court Registry Investment System) is the only allowable
investment mechanism. Executive Order 13818 of December 20, 2017 Blocked the Property of
Defendants who were Involved in Serious Human Rights Abuse or Corruption by selling and
marketing Human Capital through the Birth Certificate which is a Federal Bank Note, which was
passed by Donald Trump as President by executive order 13818, supra, the Constitution and the
laws of the United States of America, including the International Emergency Economic Powers
Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.)
(NEA), the Global Magnitsky Human Rights Accountability Act (Public Law 114-328) (the
“Act’”), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)) (INA),

and section 301 of title 3, United States Code.

12. Before the SUPERIOR COURT OF CALIFORNIA can proceed juridically, jurisdiction
must be complete — consisting of two opposing parties (not their alleged Attorney David R. Endres,

Esq., in the said State “court,” DAVID R. ENDRES CA-SBA123564, can enter an appearance
on behalf ofa party, however only the parties can testify, and until the Plaintiff in said court, WMC
MORTGAGE LLC ET AL testifies, SUPERIOR COURT OF CALIFORINA has no basis upon

which to rule juridically). The two halves of subject matter jurisdiction equate to the statutory or

common law authority that the action is brought under (the theory of indemnity) and the sworn
testimony of a competent fact witness concerning the injury suffered (= the cause of action). If a

jurisdictional failing appears on the face of the record, the matter is void, subject to vacation with

{(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 4 of 17
Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 5of18

damages, and can never be time-barred. So, a question that naturally occurs is: ‘If I successfully

vacate a void judgment, can they just come back and try the case again?’ The answer is No!

13. Defendants WMC MORTGAGE, LLC ET AL, AS THE DRAWEES/PAYEES AND
ACCEPTORS have Waived Right to Payment by the Impairment of the Collateral and Recourse
by Special Restrictive Indorsements as those terms are defined UCC Code using similar Ohio
Commercial Code definitions] Definitions. (1) In this chapter, unless the context otherwise
requires, the following definitions apply: (1) “Acceptor” means a drawee that has accepted a draft.
(2) “Drawee” means a person ordered in a draft to make payment. Defendants on 01/26/2006
Indorsed as “PAY TO THE ORDER OF” “WITHOUT RECOURSE% as a Restrictive Special
indorsement converting the Promissory Note to a Draft of the California Commercial Code with
Defendants as the Acceptor and Maker, A maker of a note is obliged to pay the note: (2) The
obligation is owed to a person, entitled to enforce the note or to Plaintiff (CONNIE HILL) as an
indorser that paid the note pursuant to California Commercial Code. Defendants are liable to
Connie Hill for payment as the original obligor, as she has been discharged from Liability on the
COGNOVIT JUDGMENT NOTE due to the Impairment of RECOURSE and Impairment of the
COGNOVIT JUDGMENT NOTE as Collateral without Reservation of Rights under the Deed of
Trust as a Suretyship Defense under California Commercial Code, Defendants having taken the

COGNOVIT JUDGMENT NOTE with knowledge of these facts.

14. Defendants as de facto Original Servicing Companies were not Licensed Lenders or Loan
Originators in the State of California nor are they National Banking Associations. There does not
appear to be a Master Form Mortgage FORM 3036 filed or recorded as a Condition Precedent to
Foreclosure under Rule 9 (C) Pleading Special Matters of the California Rules Civil Procedure.
(SEE Third Fed. S&L Ass'n v. Haydu, 2012 Ohio 2887 “as the affidavit in support of the motion
for summary judgment did not supply the missing terms of the mortgage or incorporate a copy of
the master mortgage, the savings and loan association failed to meet its initial burden of
establishing the absence of a question of material fact on the issue. Accordingly, the trial court
erred in granting summary judgment in favor of the association.” This case is in line with
California equal footing and equal protection and full faith and credit) Outcome: The judgment

was reversed, and the cause was remanded for further proceedings.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 5 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 6of18

15. Also, DEFENDANT’S DEFAULT AND FORECLOSURE COMPLAINT are barred by
the California Statute of Limitations and California Statute of Frauds as it relates to Loan
Agreements and Statute of limitations in contracts for sale (UCC 2-725) due to the lack of accrual

and tolling.

16. | DEFENDANT’S Claim also violates the Public Policy and Bankruptcy of HJR. 192 of
June 05, 1933 codified to 31 USC 5118 (d)(2).

§ 5118. Gold clauses and consent to sue

(a) In this section--

(1) "gold clause" means a provision in or related to an obligation alleging to give the obligee
a right to require payment in--

(A) gold;

(B) a particular United States coin or currency; or

(C) United States money measured in gold or a particular United States coin or currency.

(2) "public debt obligation" means a domestic obligation issued or guaranteed by the United
States Government to repay money or interest.

(b) The United States Government may not pay out any gold coin. A person lawfully holding
United States coins and currency may present the coins and currency to the Secretary of the
Treasury for exchange (dollar for dollar) for other United States coins and currency (other
than gold and silver coins) that may be lawfully held. The Secretary shall make the exchange
under regulations prescribed by the Secretary.

(1) The Government withdraws its consent given to anyone to assert a claim against the
Government, its agencies, or its officers, employees, or agents, a claim—

(A) ona gold clause public debt obligation or interest on the obligation;

(B) for United States coins or currency; or

(C) arising out of the surrender, requisition, seizure, or acquisition of United States coins or
currency, gold, or silver involving the effect or validity of a change in the metallic content of
the dollar or in a regulation about the value of money.

(2) Paragraph (1) of this subsection does not apply to a proceeding in which no claim is made
for payment or credit in an amount greater than the face or nominal value in dollars of public
debt obligations or United States coins or currency involved in the proceeding.

(3) Except when consent is not withdrawn under this subsection, an amount appropriated for
payment on public debt obligations and for United States coins and currency may be expended
only dollar for dollar.

(da)

(1) In this subsection, "obligation" means any obligation (except United States currency)
payable in United States money.

(2) An_ obligation issued _containing a gold clause or governed by a gold clause is
discharged on payment (dollar for dollar) in United States coin or currency that is legal

 

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 6 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 7 of 18

tender at the time of payment. This paragraph does not apply to an obligation issued
after October 27, 1977.

(1) The loan agreement is intended by the parties to be signed by the debtor but not by an
officer or other authorized representative of the financial institution under § 1311.0011.

(3) "Lending institution" means any person that enters into a contract with the owner, part
owner, purchaser, or lessee to provide financing for a home construction contract or a home
purchase contract, which financing is secured, in whole or in part, by a mortgage on the real
estate upon which the improvements contemplated by the home construction contract are to
be made or upon the property that is the subject of the home purchase contract, and that makes
direct disbursements under the contract to any original contractor or the owner, part owner,
purchaser, or lessee.

17. Nowhere does WMC MORTAGE, LLC Complaint list the conditions precedent to
foreclosure and, other than this general allegation, WMC MORTAGE, LLC has never argued that
it complied with, for example, the requirements precedent to foreclosure set forth by 24 C.F.R.
201.50(b). By full faith and credit see also BAC Home Loans Servicing v. Taylor, 9th Dist. No.
26423, 2013-Ohio-355, § 14 (collecting cases and holding that "if the terms of the note and
mortgage subject it to HUD regulations regarding default and acceleration, then a homeowner may
use a servicer's failure to comply with those regulations to defend a foreclosure action");
CitiMortgage, Inc. v. Ferguson, Sth Dist. No. 2006CA00051, 2008-Ohio-556, § 33 (holding that
the plaintiff's failure to offer evidence that it followed the notice requirements of 24 C.F.R.
201.50(b) created a genuine issue of fact, rendering the matter inappropriate for summary
judgment).

24 CFR 203.602, which provides, “The mortgagee shall give notice to each mortgagor in default
on a form supplied by the Secretary or, if the mortgagee wishes to use its own form, on a form
approved by the Secretary, no later than the end of the second month of any delinquency in
payments under the mortgage.” The court found that the lender’s affidavit did not attest that its
form was either “supplied by the Secretary” or “approved by the Secretary.” The court thus found
that the borrower’s vague challenge to the propriety of the lender’s notice was sufficient to
establish that a genuine issue of material fact existed. The court remanded the case to the trial

court to determine whether the lender’s form complied with the regulation.”
18. DEFENDANTS are not registered with the SECURITIES EXCHANGE COMMISSION to

sell securities as LAWFUL or LEGAL TRANSFER AGENTS since 2010 under 17 CFR §
240.17Ac2-2 and never filed any TA-1 and TA-2 REPORTING FORMS with the SECURITIES

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 7 of 17
 

 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 8 of 18

EXCHANGE COMMISSION, which is an Annual reporting requirement for registered transfer
agents. The alleged “mortgage loan” was actually an investment agreement with plaintiff the actual
depositor/investor and is owed a return on investment.

Defendants were not the Lenders or the Source of the Funds at closing on 01/26/2006, but
borrowed Credit from a Warehouse Lender under Title 7 §241 et. seq., through the International
Finance Corporation and World Bank that set up warehouse lines of credit. Warehouse Lending
is not Mortgage Lending. A warehouse line of credit allows Defendants to finance a loan without
using their own capital. Defendants used a Bankruptcy Remote Entity as a special purpose vehicle
(or special purpose entity) (“SPV”) that was formed to hold a defined group of assets and to protect
them from being administered as property of a bankruptcy estate. That the transactions, transfers
and payments on 01/26/2006 were fraudulent under the applicable state Uniform Fraudulent
Transfer Act and are voidable under §§544, 545, 547 and 548(B) of Title 11 of the U.S. Bankruptcy
Code and Defendants lack standing and capacity as Real Parties of Interest and Ratification of
Commencement due to the lack of subject matter jurisdiction under the state Rules of Civil
Procedure, Rules 12b(1)(2)(6) and 17A (RE: Real Party in Interest).

See https://en. wikipedia.org/wiki/Warehouse line of credit

a). DEFENDANTS made Fraudulent Transfers as de Facto Creditors on 01/26/2006 under the
UNIFORM FRAUDULENT TRANSFER ACT which are voidable under §§ 544, 545, 547 and
548(B) of Title 11 of the U.S. BANKRUPTCY CODE.

 

(using Ohio State Code corresponding to California Commercial Code in line with equal footing,
equal protection and full faith and credit)

§1336.04 Transfer made or obligation incurred fraudulent as to creditor.

(A) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor, whether
the claim of the creditor arose before, or within a reasonable time not to exceed four years
after, the transfer was made or the obligation was incurred, if the debtor made the transfer or
incurred the obligation in either of the following ways:

§1336.05 Claims arising before the transfer or obligation incurred.

(A) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose
claim arose before the transfer was made or the obligation was incurred if the debtor made the
transfer or incurred the obligation without receiving a reasonably equivalent value in exchange
for the transfer or obligation and the debtor was insolvent at that time or the debtor became
insolvent as a result of the transfer or obligation.

(B) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose
claim arose before the transfer was made or the obligation was incurred if the transfer was
made to or the obligation was incurred with respect to an insider for an antecedent debt, the

((C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 8 of 17
 

 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 9of 18

debtor was insolvent at that time, and the insider had reasonable cause to believe that the
debtor was insolvent.

§1336.06 When transfer made or obligation incurred.

For the purposes of this chapter:

(A)

(1) A transfer is made if either of the following applies:

(a) With respect to an asset that is real property other than a fixture, but including the interest
of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far
perfected that a good faith purchaser of the asset from the debtor against whom applicable law
permits the transfer to be perfected cannot acquire an interest in the asset that is superior to
the interest of the transferee;

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so
far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than
under this chapter that is superior to the interest of the transferee.

(2) (a) If applicable law permits the transfer to be perfected as provided in division (A) of this
section and the transfer is not so perfected before the commencement of an action for relief
arising out of a transfer that is fraudulent under section 1336.04 or 1336.05 of the Revised
Code, the transfer is deemed made immediately before the commencement of the action.

(b) If applicable law does not permit the transfer to be perfected as provided in division (A)
of this section, the transfer is made when it becomes effective between the debtor and the
transferee.

(3) A transfer is not made until the debtor has acquired rights in the asset transferred.

(B) An obligation is incurred as follows:

(1) If oral, when it becomes effective between the parties;

(2) If evidenced by a writing, when the writing executed by the obligor is delivered to or for
the benefit of the obligee.

After an investor has been selected, the mortgage banker draws on the warehouse line of credit to
fund a mortgage and sends the loan documentation to the warehouse credit-providing institution
to act as a collateral for the line of credit; the warehouse lender, at this stage, perfects a security
interest in the mortgage note to serve as collateral. When the loan is finally sold to a permanent

investor, the line of credit is paid off by wired funds from this permanent investor to the warehouse

facility and the cycle starts all over again for the next loan.

19. The Liabilities of the Fixed Rate Note on 01/26/2006 were derecognized and extinguished
when DEFENDANTS sold the instrument to Warehouse Lenders, Special-Purpose Entity a/k/a a
Bankruptcy Remote Entity to Investors and relinquished control and ownership under FASB 95
[FINANCIAL ACCOUNTING STANDARD BOARD] 140 Paragraph No. 9 and FASB 166
Paragraph No. 5; Paragraph 5, as amended:

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 9 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 10 of 18

The Board concluded that an objective in accounting for transfers of financial assets is for
each entity that is a party to the transaction to recognize only assets it controls and liabilities
it has incurred, to derecognize assets only when control has been surrendered, and to
derecognize liabilities only when they have been extinguished. Sales and other transfers may
frequently result in a disaggregation of financial assets and liabilities into components, which
become separate assets and liabilities.

20. That due to the lack of Ratification of Commencement by DEFENDANTS as Real Parties
in Interest, there is a threshold issue as to standing under Article VI §§ 1, 7 & 9 and Article 3 § 2
of the Constitution that needs to be addressed by UNITED STATES BANKRUPTCY COURT in
Special Equity by its trustees sua sponte, as a Party that seeks relief from automatic stay must be
a “real party in interest.” 11 U.S.C.A. § 362(d); Fed. Rules Bankr. Proc. Rules 4001, 7017, 9014,
11 U.S.C.A. In re Kang Jin Hwang 396 B.R. 757, Defenders of Wildlife, 504 U.S. at 559-61, 112
S.Ct. at 2136. “In essence the question of standing is whether the litigant is entitled to have the
court decide the merits of the dispute or of particular issues.” Warth, 422 U.S. at 498, 95 S.Ct. at
2205. A plaintiff has standing when (1) she has suffered an injury in fact, (2) there is a causal
connection between the injury and the conduct complained of, and (3) it is likely that the injury
will be redressed by a favorable decision. Defenders of Wildlife, 504 U.S. at 559-61, 112 S.Ct. at
2136. An “injury in fact” is an invasion of a legally protected interest that is concrete,
particularized, and actual or imminent, not conjectural or hypothetical. Id. These three elements of
standing are “an indispensable part of the plaintiff's case,” and thus the plaintiff must support each
element “with the manner and degree of evidence required at the successive stages of the
litigation.” Id. “At the pleading stage, general factual allegations of injury resulting from the
defendant's conduct may suffice, for on a motion to dismiss we ‘presume that general allegations
embrace those specific facts that are necessary to support the claim.’ ” Id. at 561, 112 S.Ct. at 2137
(quoting Lujan v. National Wildlife Fed'n, 497 U.S. 871, 889, 110 S.Ct. 3177, 3189, 111 L.Ed.2d

695 (1990). This case lacks an explicit “case” or “controversy” requirement 14.

21. A cursory read of plaintiff’s documents will reveal that there are so many irregularities in

said legal relation among The Parties that a Robosigner is a certainty in this case as well.

22. It is important to note that defendants in the state case never responded, never made a

general appearance or filed an answer or denied Plaintiff’s motion to vacate a void judgment,

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 10 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 11o0f 18

or rebutted to the Affidavit in Support leaving plaintiff in this case as the ONLY party with
testimonial evidence in any court of record by making a general appearance in the state court who

lacked subject matter and in persona jurisdiction under of State of California civil procedure 12 b

(1)(2)(6).

23. All of the so-called Evidence and alleged Testimony presented on behalf of Defendants
came from David R. Endres acting in consort with the de facto Plaintiff , N.A. ET AL on or about
July 2007 and is inadmissible under the RULES OF EVIDENCE 401, 402, 403, 601, 602, 603,
801, 802, 803, 901, 902, 903 and 1001 and is objected to on the grounds lack of foundation,
competency, personal knowledge, oath and affirmation and Judicial Misconduct in office-

forfeiture of the State of California Code as Newly Discovered Evidence.

24. | DEFENDANT Lacks Attachment and enforceability of security interest - proceeds -
supporting obligation - formal requisites - under U.C.C. § 9-203. And, Attachment and
enforceability of security interest - proceeds - supporting obligation - formal requisites - UCC 9-
203 (A)(B) of Article 9.

a). DEFENDANT Lacks Security interest arising in purchase or delivery of financial asset
UNDER UCC § 9-206 of Article 9.

b). DEFENDANT lacks Perfection of security interests in property of Plaintiff subject to certain
under statutes, regulations, and treaties, Treaty of Peace of 1783 ~ under U.C.C. § 9-311 .

c). DEFENDANT Lacks Perfection of security interests in chattel paper, negotiable documents,
instruments, or investment property UNDER UCC § 9-312 (A)(B.

d). DEFENDANT Lacks Control in tangible negotiable documents, goods, instruments, money,
or tangible chattel paper by possession under UCC 9-313.

e). DEFENDANT Lacks (A) A security interest in investment property, deposit accounts, letter-
of-credit rights, electronic chattel paper, or electronic documents that may be perfected by control
of the collateral under U.C.C 9-314 (A)(B).

f). DEFENDANT retained no interest in right to payment that was sold with respect to rights and

title as a seller of account or chattel paper with respect to creditors and purchasers — under U.C.C.
9-318.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 11 of 17
Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 12 of 18

25. | DEFENDANT is not a Holder in due course under UCC §§ 3-302 and corresponding
California Code (see Exhibit 1).

26. Defendant is in possession of an investment [contract] proceeds from plaintiff, which they
invested in the form of a constructive trust with plaintiff as grantor and third-party beneficiary in
accord with Horace v. LaSalle, supra. In equity (see Pomeroy) it is a maxim of law that:

a. Equity looks upon that as done which ought to have been done,
b. Equity suffers not a right without a remedy,

c. Equality is equity,

d. Equity regards substance rather than form,

e. Where the equities are equal, the first in time will prevail,
f. Where equities are equal, the law will prevail,

g. Equity follows the law,

h. He who seeks equity must do equity,

i. He who seeks equity must have clean hands,

j. Equity aids the vigilant, not those who sleep on their rights,
k. Delay defeats equity,

1. Equity will not concern itself with abstract wrongs,

m. Equity abhors a forfeiture,

n. Equity does not require an idle gesture,

o. Equity will not permit a party to profit by his own wrong,
p. Equity delights to do justice, and not by halves, and

q. Equity will take jurisdiction to avoid a multiplicity of suits.

COUNT I: RECOVERY OF AVOIDABLE PREFERENCE PAYMENTS;

COUNT II: MANDATORY JUDICIAL NOTICE UNDER F.R.E. 201 Judicial Notice of
Adjudicative Facts;

(a) Scope. This rule governs judicial notice of an adjudicative fact only, not a legislative fact.

(b) Kinds of Facts That May Be Judicially Noticed. The court may judicially notice a fact that is
not subject to reasonable dispute because it:

(1) is generally known within the trial court’s territorial jurisdiction; or

(2) can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.

Judicial notice of matters of foreign law is treated in F.R.C.P. RULE 9 and Rule 44.1 of the Federal

Rules of Civil Procedure and Rule 26.1 of the Federal Rules of Criminal Procedure;

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 12 of 17

 
 

 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 13 of 18

27. The LAW FIRM David R. Endres CA sba: 123564 allegedly REPRESENTING THE
DEFENDANT WMC MORTAGE, LLC are Unregistered Foreign Agents of a Foreign Principal
under Title 22 § 611 (a)(b)(1)(2)(3) and § 612(a). The term “registration statement” means the
registration statement required to be filed with the Attorney General under section 612(a) of this
title, and any supplements thereto required to be filed under section 612(b) of this title, and includes
all documents and papers required to be filed therewith or amendatory thereof or supplemental
thereto, whether attached thereto or incorporated therein by reference; 22 U.S.C. § 614(b)
IDENTIFICATION STATEMENT;

“It shall be unlawful for any person within the United States who is an agent of a foreign
principal and required to register under the provisions of this subchapter to transmit or cause
to be transmitted in the United States mails or by any means or instrumentality of interstate or
foreign commerce any informational materials for or in the interests of such foreign principal
without placing in such informational materials a conspicuous statement that the materials are
distributed by the agent on behalf of the foreign principal, and that additional information is
on file with the Department of Justice, Washington, District of Columbia. The Attorney
General may by rule define what constitutes a conspicuous statement for the purposes of this
subsection.”

Under 22 U.S. Code § 618 enforcement and penalties THE DEFENDANT and The LAW FIRM
DAVID R. ENDRES 123564 REPRESENTING THE DEFENDANT who willfully makes a false
statement of a material fact or willfully omits any material fact required to be stated therein or
willfully omits a material fact or a copy of a material document necessary to make the statements
therein and the copies of documents furnished therewith not misleading, shall, upon conviction
thereof, be punished by a fine of not more than $10,000 or by imprisonment for not more than five
years, or both, except that in the case of a violation of subsection (b), (e), or (f) of section 614 of
this title or of subsection (g) or (h) of this section the punishment shall be a fine of not more than

$5,000 or imprisonment for not more than six months, or both.

28. THE DEFENDANT and The LAW FIRM DAVID R. ENDRES REPRESENTING THE
DEFENDANT are barred as Unregistered Agents of a Foreign Principal by 22 USC 8§ 611-622
OF THE Foreign Principal Registration Act of 1938 and 28 CFR § 5.200 — Registration from
asserting a Claim in the United States Bankruptcy Court herein and the SUPERIOR COURT OF
CALIFORNIA.

§ 5.200 Registration.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 13 of 17

 
 

 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 14 of 18

(a) Registration under the Act is accomplished by the filing of an initial statement together
with all the exhibits required by § 5.201 and the filing of a supplemental statement at intervals
of 6 months for the duration of the principal-agent relationship requiring registration.

(b) The initial statement shall be filed on a form provided by the Registration Unit.

(28 U.S.C. 509 and 510; 5 U.S.C. 301).

[Order No. 376-67, 32 FR 6362, Apr. 22, 1967, as amended by Order No. 960-81, 46 FR
52355, Oct. 27, 1981; Order No. 2674-2003, 68 FR 33630, June 5, 2003.

29. The Plaintiff restates and incorporates herein by reference the allegations contained in

paragraphs 1 through 26 above.

30. The payments that has been identified (the “Payments”), constitute transfers of property of the
Plaintiff/Creditor to or for the benefit of the Defendant, who was an alleged creditor of the Plaintiff.

31. The Law Merchant of William Murray, Ist Earl of Mansfield 1705-1793, which Supplements
the Ohio Uniform Commercial Code under § 1301-103 (A) (1)(2)(3) (B) all Transfers and
Assignments of a Note Prior to or After Maturity Constitute a Payment see Case Law below;
ORC Ann. 1303.54 (in line with equal footing, equal protection and full faith and credit);
(E) If a draft states that it is drawn “without recourse” or otherwise disclaims liability of the
drawer to pay the draft and the draft is not a check, the drawer is not liable under division (B)
of this section to pay the draft. A disclaimer of the liability stated in division (B) of this section
is not effective if the draft is a check.
SEE [Gordon v. Wansey, 21 Cal. 77, year 1862 ] ”We submit, as one of the best established
principles of the Law-Merchant, that where a negotiable note is paid by one of the makers it
becomes functus officio satisfied and extinguished, and is no longer negotiable, and that the
indorsement or assignment, after maturity, of the note so paid by one or more of the makers
paying it can give no right of action to such indorsee or assignee, except as against such indorser
or assignor.”
[79] “This is an action upon seven promissory notes of which the plaintiff claims to be the
holder by assignment. Six of these notes, payable to different parties, were assigned to one of
the makers, and by him to the plaintiff. The first assignment was before and the second after

maturity, and the question arises as to the effect of these assignments.”

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 14 of 17
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 15 of 18

“It is contended that the first assignment extinguished the notes, and that the subsequent transfer
vested no right of action in the holder. The notes are payable to order and, of course, are
negotiable; but the complaint merely alleges that for a valuable consideration they were
assigned, etc. Authorities are cited to show that a transfer of this character vests in the holder
such rights only as he would acquire upon an assignment of a note not negotiable. This point is
made with reference to certain matters relied upon as counter claims, and is not important if it
be held that the notes were extinguished by the first assignment. We are of opinion that the
transaction amounted to payment, and that the notes became functus officio, and were not
revived by the assignment to the plaintiff. If the rights of the plaintiff had attached before
maturity, and his position were that of an innocent holder, he would be [80] entitled to
protection, but under the circumstances the action cannot be maintained. It is clear that the notes
could not have been enforced by his assignor and having taken them with a knowledge of that
fact, they are equally unavailable in his hands. What his rights are in respect to contribution it
is unnecessary to decide; the action is based upon the notes, and in rejecting them it cannot be
sustained. It is possible that the plaintiff may recover upon the notes as against the assignor, but
however this may be, the present judgment is erroneous.”
Judgment reversed and cause remanded.
Overview: “Where an assignment on the first note was before maturity and the assignment of the
remaining notes was after maturity, the transaction amounted to payment, and the notes became
functus officio and were not revived by the assignment to the holder.”
Further the above transactions smack of Factoring or Forfaiting of Receivables by Defendants.
Factoring is not the same as invoice discounting (which is called an "Assignment of Accounts
Receivable" in American accounting — as propagated by IASB and FASB within GAAP).[9][3]
Factoring is the sale of receivables, whereas invoice discounting ("assignment of accounts
receivable" in American accounting) is a borrowing that involves the use of the accounts receivable

assets as collateral for the loan.[3][10]

32. The Payments were made for, or, on account of antecedent debts allegedly owed by the

Plaintiff/Creditor to the Defendant/Debtor.

33. The Plaintiff/Creditor was presumptively and actually insolvent at the time of the Payments.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 15 of 17

 
 

Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 16 of 18

34. The Payments were made on 01/26/2006 or within the 90 days before the Petition Date.
35. By virtue of the Payments, the Defendant received more than it should have received if the
Debtor’s Estate had been liquidated under Chapter 11 the Payments had not occurred, and the

Defendant had received payments of the debts to the extent not permitted by the Bankruptcy Code.

36. The Payments constitute avoidable preferences pursuant to 11 USC § 547(b) of the Bankruptcy
Code.

COUNT II: TO RECOVER PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §550

37. The Plaintiff restates and incorporates herein by reference the allegations contained in

paragraphs 1 through 34 above.

38. Defendant was the initial transferee of the Payments or the immediate or mediate transferee of

such initial transferee or the person for whose benefit the Payments were made.

39. Unless otherwise determined after a trial, pursuant to 11 U.S.C. §550(a), Plaintiff is entitled to
recover from Defendant the sum of $[400,500.00] plus interest thereon to the date of payment.

COUNT IV: TO DISALLOW DEFENDANTS CLAIMS PURSUANT TO 11 U.S.C. §502(d);

40. The Plaintiff restates and incorporates herein by reference the allegations contained in

paragraphs I through 37 above.

41. Defendant was the initial transferee of the Payments or the immediate or mediate transferee

of such initial transferee or the person for whose benefit the Payments were made.

[(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 16 of 17
Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 17 of 18

42. Pursuant to 11 U.S.C. § 502(d), any claims of Defendant against the Debtor must be disallowed
until such time as Defendant pays to Plaintiff an amount equal to the aggregate amount of all the

Avoidable Transfers, plus interest thereon and costs.
PRAYER FOR RELIEF;
WHEREFORE, the Plaintiff respectfully requests that this Court grant judgment as follows:

(a) Declare the Payments to be avoidable preferences and award judgment against the

Defendants in the amount indicated;
(b) Award pre-judgment and post-judgment interest;
(c) Pursuant to 11 U.S.C. § 502(d), disallow, any claim of Defendants against Debtor; and

(d) Grant such other and further relief to the Plaintiff as may be just and proper.

VERIFICATION:

I declare under penalty of perjury under the laws of the United States of America that the foregoing
Adversary Complaint is true and correct.

Executed on this | | tk day of September 2019.

Ml » £ wil, Wl,

onnie: Family of Hill /”

ey

      

{(C HILL) BK Court Complaint WMC MORTGAGE, LLC- 1910879 ] Page 17 of 17
 

 

 

~~" Case 19-10879-CSS Doc 257 Filed 09/18/19 Page 18 of 18

11448972 . . . 12468972"
If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies

permitted by this Security Instrument without further notice or demand on Borrower.

 

 

  

. Pee . . oo ** _ - ‘ a
Pay to the order of
SRI
WMC Mortgage Corp.
[Sign Original Only]
MULTISTATE ADSUSTABLE RATE NOTE ~ 6-month LIBOR I usiness Day Lookback) - Single Family -

P; .
UU MEMACVEATURSOUEL AARNE SHEH RIE
TW ke ye :

DOCUDPY4
DOCUDPTS .VTR 08/25/2005

BENNY
tae sare oo TRAM. 00174648 0400420060 126 1-5:49.2:2 D-. ..- --

 
